DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to the applicant’s response filed 22 November 2021, which is in response to the USPTO office action mailed 2 September 2021. Claim 20 is cancelled. Claim 21 is added. Claims 1-19 and 21 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejection of claims 1-20, the applicant’s arguments have been fully considered but have not been deemed persuasive.
With respect to claim 1, the applicant argues “In the system of Fekri, each edge represents a rating value between one rater and one service provider. The edges of Fekri do not indicate "a number of users that have rated the two organizations connected by the respective edge" as recited in claim 1. Rather, each edge in Fekri corresponds to a single rater. Additionally, the edges in Fekri do not connect two organizations, as recited in claim 1. Rather the edges in Fekri connect a rater to a service provider. Fekri fails to describe or suggest "wherein each edge of the graph connects two organizations and is assigned a weight that indicates a number of users that have rated the two organizations connected by the respective edge" as recited in claim 1” (response pg. 9). The examiner respectfully disagrees.
To further clarify the rejection, Fekri teaches “FIG. 2 illustrates a representation of service providers and raters together with their associated relations as a factor graph 200, according to an exemplary embodiment of the disclosed technology. As shown in FIG. 2, in this representation, each 
With respect to claim 2, the applicant argues “Fekri describes identifying that raters are unreliable or malicious, but Fekri fails to describe or suggest "removing, from the graph, edges having a weight below a predetermined threshold weight" as recited in claim 2” (response pg. 9). The examiner respectfully disagrees.
In particular, Fekri teaches “raters with trustworthiness values below a threshold can be identified as unreliable or malicious” (see Fekri, [0067]). To clarify the rejection, Fekri further teaches “The system can be configured to flag raters that have a trustworthiness value lower than a predetermined threshold. The system can also be configured to filter malicious ratings associated with a flagged rater” (see Fekri, [0017]). The examiner interprets that “filtering” reads on “removing”, where filtering process or assess (items) in order to reject those that are unwanted.
With respect to claim 3, the applicant argues “The cited portion of Wang describes what the edges in Wang represent. But Wang does not describe removing any information from a subgraph, as recited in claim 3” (response pg. 10). The examiner respectfully disagrees.

	With respect to claim 6, the applicant argues “The cited portion of Wang describes how users can be ranked based on the difference between their observed and predicted features, and a percentage of the ranked users having a highest difference can be selected. But Wang does not describe “determining a percentage of the ratings that are highest or lowest available ratings,” and “determining whether the percentage satisfies a threshold percentage” as recited in claim 6. Rather, Wang describes
ranking users based on a difference between their observed feature values and predicted feature values. Fekri is not cited for these features, and fails to cure the deficiency in Wang. For at least these additional reasons, claim 6 is further patentable over Wang and Fekri” (response pg. 11). Respectfully, this argument is not persuasive. 
	Wang teaches ranking “users according to the computed differences and consider a top percentage of users, e.g., users having the top 5%, 10%, or 20% highest differences as users having differences that satisfy the first threshold” (see Wang, [0092]). The claims recite “determining a 
	With respect to claim 16, the applicant argues “The partitions described in paragraph [0064] are groups of users that belong to a community, not “a set of organizations, wherein each organization in the set of organizations shares, with every other organization in the set of organizations, at least one common user that has rated both organizations,” as recited in claim 16” (response pg. 11). Respectfully, this argument is not persuasive. 
	In particular, Fekri teaches a factor graph where raters and service providers are connected together based on their associated relations (see Fekri, [Fig. 2], [0057]). Wang teaches partitioning a user graph into communities which is “a subset of entities having a relationship in a system, which will be referred to as a community” (see Wang, [0020]). In the rejection dated 2 September 2021, the examiner combined the factor graph of Fekri with the partitioned user graph of Wang according to known methods (i.e. partitioning the factor graph into communities, and determining whether a user’s behavior is anomalous based on the partitioned factor graph) (see the Non-final Rejection dated 9/2/21, pg. 11). To further clarify the rejection, the examiner interprets that the factor graph taught by Fekri may be partitioned into communities based on a relationship such as raters who rated a common service provider. In this case, the community would include the raters who rated similar service providers. Accordingly, the applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fekri et al., US 20130173616 A1 (hereinafter “Fekri”) in view of Wang et al., US 20160092774 A1 (hereinafter “Wang”).

Claim 1: Fekri teaches a method for determining users performing abnormal organization ratings, the method executable on a server, the method comprising:
retrieving organization rating activity, wherein the organization rating activity comprises a plurality of organizations and one or more ratings for each organization (Fekri, [0044] note Ratings can be posted to or submitted through the web. As shown in FIG. 1, in an exemplary embodiment, a central authority 140 provided by one or more servers 150 can receive one or more ratings of service providers from raters 120);
generating a graph of the organization rating activity, wherein each node in the graph corresponds to an organization of the plurality of organizations, and wherein each edge of the graph connects two organizations and is assigned a weight that indicates a number of users that have rated the two organizations connected by the respective edge (Fekri, [Fig. 2], [0057] note FIG. 2 illustrates a representation of service providers and raters together with their associated relations as a factor graph 200, according to an exemplary embodiment of the disclosed technology. As shown in FIG. 2, in this representation, each rater 120 corresponds to a factor node 220 in the graph, shown as a square. Each service provider 110 corresponds to a variable node 210 shown as a hexagon in the graph. Each rating is represented by an edge from the factor node to the variable node);
determining whether the ratings corresponding to the graph satisfy a threshold distribution (Fekri, [0067] note The above equation can be interpreted as one minus the average inconsistency of rater k calculated by using the messages the corresponding node received from its neighbors. In an exemplary embodiment, raters with trustworthiness values below a threshold can be identified as unreliable or malicious); and
after determining that the ratings corresponding to the graph satisfy the threshold distribution, storing an indication that users corresponding to the graph are associated with abnormal organization ratings (Fekri, [0045] note Raters may provide inaccurate ratings for providers. Moreover, malicious raters 121 may intentionally provide erroneous ratings in an attempt to unfairly skew the reputations of one or more service providers 110. Thus, a reputation management scheme can also maintain a trustworthiness value for raters to mitigate the effect of unreliable and malicious ratings).
Fekri does not explicitly teach determining, in the graph, a complete subgraph, wherein each node in the subgraph is connected to all other nodes in the subgraph.
However, Wang teaches this (Wang, [0024] note A system can generate unipartite user graphs from bipartite activity graphs. FIG. 1A illustrates a bipartite activity graph 100 that represents users accessing… The nodes on the right 121-124 each represent a distinct resource. An edge between a user node and a resource node represents that the user represented by the user node accessed the resource represented by the resource node during the relevant time interval, [Fig. 1B], [Fig. 5] note FIG. 5 illustrates an example partitioning of a user graph 500 into distinct partitions, [0064] note The system can determine partitions that match according to a measure of similarity between partitions in adjacent time intervals, [0082] note FIG. 7 is a flow chart of an example method for generating a community anomaly alert or a user anomaly alert. A system can use the user behavior model and community behavior model to determine whether the user's behavior is anomalous, the community's behavior is anomalous, or neither).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the factor graph of Fekri with the partitioned user graph of Wang according to  (Wang, [0003]).

Claim 2: Fekri and Wang teach the method of claim 1, further comprising removing, from the graph, edges having a weight below a predetermined threshold weight (Fekri, [0067] note raters with trustworthiness values below a threshold can be identified as unreliable or malicious).

Claim 3: Fekri and Wang teach the method of claim 1, further comprising removing, from the subgraph, information corresponding to users who have rated fewer than a predetermined threshold number of organizations in the subgraph (Wang, [0026] note The nodes 101-105 in the user graph 120 represent distinct users. The user graph 120 is an undirected graph, and edges between the nodes represent that the corresponding users accessed a same resource at least a threshold number of times during the relevant time interval).

Claim 4: Fekri and Wang teach the method of claim 1, further comprising removing, from the organization rating activity, ratings corresponding to the users associated with abnormal organization ratings (Fekri, [0046] note a robust and efficient methodology for detecting and filtering out malicious ratings).

Claim 5: Fekri and Wang teach the method of claim 1, wherein the one or more ratings comprise binary ratings or scale ratings (Fekri, [0083] note rating values are either 0 or 1, where 1 represents a good service quality).

Claim 6: Fekri and Wang teach the method of claim 1, wherein the determining that the ratings corresponding to the subgraph satisfy the threshold distribution comprises:
retrieving the ratings corresponding to the subgraph; determining a percentage of the ratings that are highest or lowest available ratings; and determining whether the percentage satisfies a threshold percentage (Wang, [0092] note The master node can then rank users according to the computed differences and consider a top percentage of users, e.g., users having the top 5%, 10%, or 20% highest differences as users having differences that satisfy the first threshold).

Claim 7: Fekri and Wang teach the method of claim 1, further comprising, before generating the graph of the organization rating activity, generating a preliminary graph of the organization rating activity, wherein each node in the preliminary graph corresponds to either an organization of the plurality of organizations or a user that has rated an organization, and wherein each edge connects a user to an organization that the user has rated (Wang, [Fig. 1A], [Fig. 1B], [Fig. 5], [0024] note A system can generate unipartite user graphs from bipartite activity graphs. FIG. 1A illustrates a bipartite activity graph 100, [0025] note FIG. 1B illustrates a unipartite user graph 120. The system can generate the user graph 120 from the bipartite activity graph 100). 

Claim 8: Fekri and Wang teach the method of claim 1, wherein the retrieving the organization rating activity comprises retrieving organization rating activity that was collected during a predetermined time period (Fekri, [0051] note At each a time-slot, the iterative reputation algorithm can be executed using the input parameters R and T to obtain the reputation parameters (e.g., G). After completing its iterations, the BP-ITRM scheme can output new global reputations of the service providers as well as the trustworthiness (R values) of the raters).

Claim 9: Fekri and Wang teach the method of claim 1, wherein the determining that the ratings corresponding to the subgraph satisfy the threshold distribution comprises:
retrieving the ratings corresponding to the subgraph; determining a number of the ratings that are above a threshold high rating; and determining a number of the ratings that are below a threshold low rating (Fekri, [0117] note FIG. 6 illustrates the probability of an exemplary BP-ITRM to satisfy Condition 1 versus different fractions of malicious raters, according to an exemplary embodiment of the disclosed technology. It was observed that the exemplary BP-ITRM satisfies Condition 1 with a high probability for up to 30 percent malicious raters).

Claim 10: Fekri and Wang teach the method of claim 9, further comprising comparing the number of the ratings that are above the threshold high rating and the number of the ratings that are below the threshold low rating to a total number of the ratings (Fekri, [0117] note FIG. 6 illustrates the probability of an exemplary BP-ITRM to satisfy Condition 1 versus different fractions of malicious raters, according to an exemplary embodiment of the disclosed technology. It was observed that the exemplary BP-ITRM satisfies Condition 1 with a high probability for up to 30 percent malicious raters).

Claim 11: Fekri and Wang teach the method of claim 1, wherein the determining the complete subgraph comprises determining a subgraph that satisfies a predetermined threshold number of nodes (Fekri, [0117] note FIG. 6 illustrates the probability of an exemplary BP-ITRM to satisfy Condition 1 versus different fractions of malicious raters, according to an exemplary embodiment of the disclosed technology. It was observed that the exemplary BP-ITRM satisfies Condition 1 with a high probability for up to 30 percent malicious raters).

Claim 12: Fekri teaches a system for determining users performing abnormal organization ratings, the system comprising: a processor; and a non-transitory computer-readable medium comprising instructions, the processor, upon executing the instructions, being configured to:
retrieve organization rating activity, wherein the organization rating activity comprises a plurality of organizations and one or more ratings for each organization (Fekri, [0044] note Ratings can be posted to or submitted through the web. As shown in FIG. 1, in an exemplary embodiment, a central authority 140 provided by one or more servers 150 can receive one or more ratings of service providers from raters 120);
generate a graph of the organization rating activity, wherein each node in the graph corresponds to an organization of the plurality of organizations, and wherein each edge of the graph connects two organizations and is assigned a weight that indicates a number of users that have rated the two organizations connected by the respective edge (Fekri, [Fig. 2], [0057] note FIG. 2 illustrates a representation of service providers and raters together with their associated relations as a factor graph 200, according to an exemplary embodiment of the disclosed technology. As shown in FIG. 2, in this representation, each rater 120 corresponds to a factor node 220 in the graph, shown as a square. Each service provider 110 corresponds to a variable node 210 shown as a hexagon in the graph. Each rating is represented by an edge from the factor node to the variable node);
determine whether the ratings corresponding to the graph satisfy a threshold distribution (Fekri, [0067] note The above equation can be interpreted as one minus the average inconsistency of rater k calculated by using the messages the corresponding node received from its neighbors. In an exemplary embodiment, raters with trustworthiness values below a threshold can be identified as unreliable or malicious); and
after determining that the ratings corresponding to the graph satisfy a threshold distribution, storing an indication that users corresponding to the graph are associated with abnormal organization (Fekri, [0045] note Raters may provide inaccurate ratings for providers. Moreover, malicious raters 121 may intentionally provide erroneous ratings in an attempt to unfairly skew the reputations of one or more service providers 110. Thus, a reputation management scheme can also maintain a trustworthiness value for raters to mitigate the effect of unreliable and malicious ratings).
Fekri does not explicitly teach determine, in the graph, a complete subgraph, wherein each node in the subgraph is connected to all other nodes in the subgraph.
However, Wang teaches this (Wang, [0024] note A system can generate unipartite user graphs from bipartite activity graphs. FIG. 1A illustrates a bipartite activity graph 100 that represents users accessing… The nodes on the right 121-124 each represent a distinct resource. An edge between a user node and a resource node represents that the user represented by the user node accessed the resource represented by the resource node during the relevant time interval, [Fig. 1B], [Fig. 5] note FIG. 5 illustrates an example partitioning of a user graph 500 into distinct partitions, [0064] note The system can determine partitions that match according to a measure of similarity between partitions in adjacent time intervals, [0082] note FIG. 7 is a flow chart of an example method for generating a community anomaly alert or a user anomaly alert. A system can use the user behavior model and community behavior model to determine whether the user's behavior is anomalous, the community's behavior is anomalous, or neither).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the factor graph of Fekri with the partitioned user graph of Wang according to known methods (i.e. partitioning the factor graph into communities, and determining whether a user’s behavior is anomalous based on the partitioned factor graph). Motivation for doing so is that the system of Fekri can use user and community prediction models to reduce the false positive rates by determining whether a user's behavior is consistent with that of the user's community (Wang, [0003]).

Claim 13: Fekri and Wang teach the system of claim 12, wherein the processor, upon executing the instructions, is further configured to remove, from the graph, edges having a weight below a predetermined threshold weight (Fekri, [0067] note raters with trustworthiness values below a threshold can be identified as unreliable or malicious).

Claim 14: Fekri and Wang teach the system of claim 12, wherein the processor, upon executing the instructions, is further configured to remove, from the subgraph, information corresponding to users who have rated fewer than a predetermined threshold number of organizations in the subgraph (Wang, [0026] note The nodes 101-105 in the user graph 120 represent distinct users. The user graph 120 is an undirected graph, and edges between the nodes represent that the corresponding users accessed a same resource at least a threshold number of times during the relevant time interval).

Claim 15: Fekri and Wang teach the system of claim 12, wherein the processor, upon executing the instructions, is further configured to remove, from the organization rating activity, ratings corresponding to the users associated with abnormal organization ratings (Fekri, [0046] note a robust and efficient methodology for detecting and filtering out malicious ratings).

Claim 16: Fekri teaches a method for determining users performing abnormal organization ratings, the method executable on a server, the method comprising:
retrieving organization rating activity, wherein the organization rating activity comprises a plurality of organizations and one or more ratings for each organization (Fekri, [0044] note Ratings can be posted to or submitted through the web. As shown in FIG. 1, in an exemplary embodiment, a central authority 140 provided by one or more servers 150 can receive one or more ratings of service providers from raters 120);
(Fekri, [Fig. 2], [0057] note FIG. 2 illustrates a representation of service providers and raters together with their associated relations as a factor graph 200, according to an exemplary embodiment of the disclosed technology. As shown in FIG. 2, in this representation, each rater 120 corresponds to a factor node 220 in the graph, shown as a square. Each service provider 110 corresponds to a variable node 210 shown as a hexagon in the graph. Each rating is represented by an edge from the factor node to the variable node);
determining that the ratings have an abnormal distribution (Fekri, [0067] note The above equation can be interpreted as one minus the average inconsistency of rater k calculated by using the messages the corresponding node received from its neighbors. In an exemplary embodiment, raters with trustworthiness values below a threshold can be identified as unreliable or malicious); and
storing an indication that users that have rated two or more organizations in the set of organizations are associated with abnormal organization ratings (Fekri, [0045] note Raters may provide inaccurate ratings for providers. Moreover, malicious raters 121 may intentionally provide erroneous ratings in an attempt to unfairly skew the reputations of one or more service providers 110. Thus, a reputation management scheme can also maintain a trustworthiness value for raters to mitigate the effect of unreliable and malicious ratings).
Fekri does not explicitly teach determining, from the organization rating activity, a set of organizations, wherein each organization in the set of organizations shares, with every other organization in the set of organizations, at least one common user that has rated both organizations; corresponding to the set of organizations. 
However, Wang teaches this (Wang, [0024] note A system can generate unipartite user graphs from bipartite activity graphs. FIG. 1A illustrates a bipartite activity graph 100 that represents users accessing… The nodes on the right 121-124 each represent a distinct resource. An edge between a user node and a resource node represents that the user represented by the user node accessed the resource represented by the resource node during the relevant time interval, [Fig. 1B], [Fig. 5] note FIG. 5 illustrates an example partitioning of a user graph 500 into distinct partitions, [0064] note The system can determine partitions that match according to a measure of similarity between partitions in adjacent time intervals, [0082] note FIG. 7 is a flow chart of an example method for generating a community anomaly alert or a user anomaly alert. A system can use the user behavior model and community behavior model to determine whether the user's behavior is anomalous, the community's behavior is anomalous, or neither).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the factor graph of Fekri with the partitioned user graph of Wang according to known methods (i.e. partitioning the factor graph into communities, and determining whether a user’s behavior is anomalous based on the partitioned factor graph). Motivation for doing so is that the system of Fekri can use user and community prediction models to reduce the false positive rates by determining whether a user's behavior is consistent with that of the user's community (Wang, [0003]).

Claim 17: Fekri and Wang teach the method of claim 16, further comprising removing, from the ratings, ratings corresponding to users who have rated fewer than a predetermined threshold number of organizations in the set of organizations (Wang, [0026] note The nodes 101-105 in the user graph 120 represent distinct users. The user graph 120 is an undirected graph, and edges between the nodes represent that the corresponding users accessed a same resource at least a threshold number of times during the relevant time interval).

Claim 18: Fekri and Wang teach the method of claim 16, wherein the determining that the ratings have an abnormal distribution comprises:
(Wang, [0092] note The master node can then rank users according to the computed differences and consider a top percentage of users, e.g., users having the top 5%, 10%, or 20% highest differences as users having differences that satisfy the first threshold).

Claim 19: Fekri and Wang teach the method of claim 16, wherein the determining that the ratings have an abnormal distribution comprises:
determining a metric corresponding to a distribution of the ratings; and comparing the metric to a predetermined normal distribution metric (Fekri, [0136] note The same attack scenario was simulated when ratings were integers from the set [1, . . . , 5] instead of binary values. It was assumed that the rating rh is a random variable with folded normal distribution (mean Gj and variance 0.5).

Claim 21:  method of claim 1, wherein generating the graph comprises, for each set of two organizations in the organization rating activity that were both rated by at least one same user:
determining, for the respective set of two organizations, a number of users that rated both organizations of the respective set of two organizations; and setting a weight of an edge connecting the two organizations of the respective set of two organizations to be equal to the number of users that rated both organizations (Fekri, [Fig. 2], [0057] note Each rating is represented by an edge from the factor node to the variable node. For example, if a rater i (iɛU) has a report about SP j (jɛS), an edge can be placed with value Tij from the factor node representing rater i to the variable node representing SP j).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165